DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 17-30 are under examination.
Claims 1-16 are cancelled.

Information Disclosure Statement
The IDS filed 2/25/2021, 5/25/2021 and 7/22/2022 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/043346 filed 8/28/2014 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 10-17 of US 10,961,587 (‘587).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims in ‘587 are either are encompassed by the instant generic claims. Instant claim 17 is drawn to the same invention recited in claims 1 and 17 of ‘587. 
Claim 17 and 18 of the instant application encompass claims 1, 2, 14 and 17 of ‘587. Claim 17 of the instant application is drawn to determining global 5mC content and spatial nuclear co-distribution of 5mC and gDNA in a nucleus of each of a plurality of cells. This encompasses the steps of measuring a signal intensity of global 5mC content and 5mC and gDNA, generating a 3D scatter plot, and creating a 2D scatter plot of 3D colocalization pattern in claim 1 of ‘587.  Claim 17 of the instant application is also drawn to determining that a plurality of cells is hypomethylated. This encompasses claim 14 of ‘587. Claim 17 of the instant application is drawn to based on a percentage of determined hypomethylated cells exceeding a threshold, determining that the subject has a high risk of cancer. This encompasses claim 17 of ‘587.  
Instant claim 19 is met by claim 3 of ‘587; instant claims 20-21 are met by claims 4-5 of ‘587; instant claim 22 is met by claim 6 of ‘587; instant claim 23 is met by claim 7 of ‘587; instant claim 24 is met by claim 10 of ‘587; instant claims 25-27 are met by claim 11-12 of ‘587; instant claim 28 is met by claims 11-13 of ‘587; instant claim 29 is met by claims 15-16 of ‘587; and instant claim 30 is met by claim 4 of ‘587. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 17-30 are directed to a method.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Determining a global 5-methylcytosine (5mC) content and a spatial nuclear co-distribution of 5mC and gDNA in a nucleus of each of the plurality of cells.
This step reads on data analysis that can be performed by the human mind and is therefore an abstract idea.
2. Determining that a cell of the plurality of cells is hypomethylated if at least the global 5mC content or the spatial nuclear co-distribution of 5mC and gDNA in the nucleus is significantly different from non-cancerous or non-precancerous reference cells.
This step reads on data analysis that can be performed by the human mind and is therefore an abstract idea.
3. Determining that a subject has a high risk of developing cancer based on a percentage of determined hypomethylated cells in the plurality of cells exceeding a threshold.
This step reads on data analysis that can be performed by the human mind and is therefore an abstract idea. This step is also a natural correlation between physiological disease state and hypomethylation in cells, and a recognition of a natural principle.

Step 2A Prong Two: Consideration of Practical Application
The method of claim 17 results in a determination step which is an abstract idea and natural correlation.
Claim 18 recites treating the subject for cancer but does not recite any particular treatment or prophylaxis.
The claims do not recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not need any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.
Suggestion for Examiner’s Amendment
	It is suggested that a step reciting administering a particular treatment be recited. Page 2 of the specification supports radiation therapy, chemotherapy and surgery. Claim 18 does not currently recite a particular treat but would overcome the instant rejection if administering a particular treatment was recited.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Obtaining a biological sample of cells from a subject, as in claim 17. 
Claim 18 is drawn to treating the subject for cancer based on determining that the subject is at high risk. 
However treating a subject for cancer after a determination of cancer is routine, conventional and well understood.
Claims 19-21 and 30 are drawn to obtaining sputum of cells from a lung respiratory cells.
Claims 22-23 are drawn to a subject with a history of smoking and not-smoking.
However, claims 17, 19-23 and 30 drawn to obtaining sample lung respiratory cells from smokers and nonsmokers for cancer analysis is routine, conventional and well understood. Collecting mucus or “sputum” culture for sputum cytology to look for cancerous cells is routine, conventional and well understood. 
Claims 24-25 and 29 are drawn to determining cell content and distribution with a microscope after cells have been treated with immunofluorescence staining, wherein the microscope is confocal scanning with a resolution equal to or less than 500 nanometers.
Immunofluorescence staining of cells and cell nuclei is routine, conventional and well understood. 
Claims 26-28 are drawn to describing how the biological sample was obtained, that is steps performed on the subject before obtaining the biological sample in claim 17. These claims describe process steps that took occurred outside the claimed method. They are in the past tense and do not serve as active limitation to further limit the step of obtaining the biological sample. However, claims 26-28 are also drawn to routine procedures where a patient takes NaCl hypertonic saline solution before a sample of lung fluid or tissue is taken. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Claim 18 is drawn to administering a generic treatment and claims 19-30 are drawn to well known, routine and conventional techniques for cell sample collection and analysis. The steps are extra solution activities performed before and after the claimed method of cellular analysis and risk determination recited in claim 17.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites determining that a cell is hypomethylated if 5mC content or the spatial nuclear co-distribution of 5mC and gDNA is “significantly” different from non-cancerous cell. This limitation is vague and indefinite because “significantly” is a relative term as described in MPEP 2173.05(b). The claim and/or specification does not include a definition for the metes and bounds of “significantly” different 5mC content and co-distribution from that of non-cancerous cells. It is not clear what parameters the claimed method intends to cover with determining a “significantly different” content and co-distribution of 5mC.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 17-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tjbakhsh et al. (US 2010/0304380) in view of Esteller et al. (US 2010/0151468) and further in view of Ivanovych et al. (UA 40065).
	Tjbakhsh et al. teach a method using immunofluorescence, high-resolution imaging, and 3D image analysis to quantify spatial distribution of methylcytosine (MeC) in global DNA in individual cell nuclei, for the characterization of cells and tissues based on their nuclear MeC distribution patterns (Abstract); Tjbakhsh et al. teach  ((I) the methylcytosine (MeC) load, and (II) the spatial nuclear codistribution of MeC and global DNA (gDNA) by QDMI cellular imaging of cell populations (par. 0010)(i.e. obtaining a biological sample from a subject including a plurality of cells and determining (i) global 5mC content and (ii) spatial nuclear co-distribution of 5mC and gDNA of each of the cells), as in claim 17.
	Tajbakhsh et al. each determining hypomethylation (the loss of DNA methylation which occurs in cancer calls) (par. 0004) and assessing change of nuclear DNA methylation patterns by DNA methylation Imaging and determining hypomethylated cells (par. 0020)(i.e. determining that a plurality of cells are hypomethylated), as in claim 17.
	Tajbakhsh et al. teach assessing a “change” in nuclear DNA methylation patterns which suggests that they are determining that the nucleus of the cell is “different” from non-cancerous cells (i.e. determining in 5mC content and co-distribution of 5mC and gDNA in the nucleus is different from non-cancerous reference cells), as in claim 17.
	Tajbakhsh et al. teach Quantitative DNA Methylation Imaging (qDMI) which is based on image cytometry, for measurement of cytosine methylation in global DNA (par. 0005)(i.e. global 5mC content and spatial nuclear co-distribution of 5mC and gDNA is determined with a microscope), as in claims 24 and 25.
	Tajbakhsh et al. teach immunochemistry (i.e. antibodies specific to 5mC) and fluorescence in situ hybridization (FISH)(par. 0011)(i.e. a dye to delineate the cytoplasm) and DAPI (i.e. counterstaining with DAPI), as in claims 24 and 25.  
	Tajbakhsh et al. teach Quantitative DNA Methylation Imaging (qDMI) which is a confocal microscopy method and the same method described in the instant specification (page 3, par. 1); it would be obvious to one of ordinary skill to adjust resolution as needed for cell marker imaging because Tajbakhsh et al. teach the flexibility of the imaging method (par. 0011)(i.e. with a resolution equal or less then 500 nanometers), as in claim 29.
	Tajbakhsh et al. teach prevalence and load of DNA methylation imbalances including hypomethylation to characterize health status versus disease including diagnostics of solid tissue cancers (par. 0004) which suggests a comparison to reference non-cancerous or non-precancerous cells.
	Tajbakhsh et al. do not teach determining a difference from non-cancerous reference cells, as in claim 17.
	Tajbakhsh et al. do not teach determining a percentage of a certain cell type (i.e. hypomethylated cells) as exceeding a threshold to determine risk of developing cancer, as in claim 17.
	Tajbakhsh et al. also do not teach claims 18-23, 26-28 and 30.
	Esteller et al. teach determining percentage levels by which a malignant sample can have less genomic 5mC than a normal counterpart (par. 0088) and that global hypomethylation measured comprises a loss of methyl groups (0089)(i.e. determining that a cell is hypomethylated in the global 5mC content or spatial co-distribution is significantly different from non-cancerous reference cells), as in claim 17.	
	Esteller et al. teach detection of cancer by using global DNA methylation index (Abstract); Esteller et al. teach lung cancer and the standard/control is derived from sputum (par. 0085), as in claims 19-21 and 30.
	Esteller et al. teach observing DNA hypomethylation gradient across smoking history and that methylation levels increase the positive predicative value of the global methylation index (par. 0221); smoking as a cause of cancer is taught (par. 0009)(i.e. a subject that has a history of smoking), as in claim 22.
	Esteller et al. teach determining a standard or control (par. 0085) which makes obvious taking a sample from a person with no history of smoking, as in claim 23.
	Esteller et al. teach cancer treatment (Abstract, par. 0025) and monitoring a subject before and after anticancer agents (par. 0078), which makes obvious treating a subject determined to be at high risk of developing cancer, as in claim 18.
	Tajbakhsh et al. in view of Esteller et al. suggest the use of hypomethylation as a marker of cancer when compared to normal references.  Neither Tajbakhsh et al. or Esteller et al. explicitly teach determining that a subject is at risk of cancer using a threshold, as in claim 17.
 	Tajbakhsh et al. in view of Esteller et al. also do not teach claims 26-28.
	Ivanovych et al. teach a method for diagnosing pathogenetic variants of inflammatory process in patients with severe persistent bronchial asthma. Ivanovych et al. teach calculating the ratios (i.e. which is analogous to calculating a percentage) of inflammatory cells. The ratios serve as diagnostic thresholds for diagnosing the type of inflammatory process in a patient (English translation Abstract and par. 57)(i.e. determining that a subject is at risk of disease using a threshold).
	Ivanovych et al. teach taking a sputum sample after a subject inhales 3-5% hypertonic NaCl with the help of a nebulizer, and  preparing a hypertonic saline solution for inhalation (English translation, page 4, first paragraph from bottom), as in claims 26-28.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of detecting methylcytosine (5mC) and global DNA (gDNA) and the spatial co-distribution of the 5mC and gDNA pattern by imaging as taught by Tajbakhsh et al. with the method of Esteller et al. Esteller et al. teach comparing hypomethylation (loss of methylation in DNA) of cancerous cells to a normal reference and is also concerned with measuring methylation in nuclei of cells. The method of  Tajbakhsh et al. and Esteller et al. can be combined because both teach measuring 5mC to determine hypomethylation (loss of methylation) as an indication of cancerous cells. Combining the cellular imaging technique of Tajbakhsh et al. and the teachings of Esteller et al. for comparing normal to cancerous cell (loss of) methylation is a combination of known prior art elements that yield a predictable result.  
	It would have been further obvious to combine hypomethylation measurements in cancerous cells as taught by Tajbakhsh et al. and Esteller et al. to establish diagnostic thresholds as taught by Ivanovych et al. Tajbakhsh et al., Esteller et al. and Ivanovych et al. all teach measuring cellular markers for disease. Both Esteller et al. and Ivanovych et al. teach a comparison of those disease markers to measurements from healthy cells. Applying the threshold ratio measurements taught by  Ivanovych et al. to the method of  Tajbakhsh et al. in view of Esteller et al. for measuring hypomethylation in cancerous versus healthy cells is a combination of known prior art elements that yield a predicable result. The amount of hypomethylation in healthy versus diseased cells as taught by Esteller et al. can be measured by the imaging of stained cells taught in Tajbakhsh et al. to determine ratios such as those in Ivanovych et al. The ratios would then be diagnostic thresholds to determine presence of cancer as recited by the instant claims. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635